Case 2:20-cv-00097-DPM-JTR Document 21 Filed 06/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
DELTA DIVISION

EDWARD D. SCHULER
ADC #140938, et al. PLAINTIFFS

Vv. No. 2:20-cv-97-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al. DEFENDANTS
ORDER
The Court requests a short status report from the defendants
about positive cases at EARU and the ADC’s response. Status report
due by noon on Tuesday, 9 June 2020.
So Ordered.

NY?V4

D.P. Marshall Jr.
United States District Judge

 

 
